     Case 2:20-cv-01529-KJM-DMC Document 6 Filed 12/01/20 Page 1 of 1


 1

 2

 3

 4

 5

 6

 7

 8                           IN THE UNITED STATES DISTRICT COURT

 9                        FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    DONNA MARIE WILL                                    No. 2:20-CV-1529-KJM-DMC
12                        Plaintiff,
13            v.                                          ORDER
14    ERIC CLAY, et al.,
15                        Defendants.
16

17                  Plaintiff, who is proceeding with retained counsel, brings this civil action. In light

18   of the continued closure of the courthouses in this district to the public, the parties shall be

19   required to appear telephonically at the scheduling conference set for December 9, 2020, at 10:00

20   a.m., before the undersigned in Redding, California. Parties shall arrange their appearances

21   through CourtCall.

22                  IT IS SO ORDERED.

23

24

25   Dated: November 30, 2020
                                                             ____________________________________
26                                                           DENNIS M. COTA
27                                                           UNITED STATES MAGISTRATE JUDGE

28
                                                         1
